Ogden, J.
This suit was instituted by the suing out of an injunction, to stay the collection of certain taxes. A motion was made to dissolve the injunction in vacation, and the judge in vacation dissolved the injunction and dismissed the bill. This, according to the decision in Grant v. Chambers, 34 Texas, was such an error as will require a reversal of the judgment.
There is no law giving judges of the District Courts authority, in vacation or at chambers, to render final judgment in any cause pending in the District Court.
The judgment is reversed and the cause remanded.
Reversed and remanded.